DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1–9 in the reply filed on 05/31/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Paek US 2014/0319666 in view of Qin et al. US 2014/0302640.
Regarding claim 1, Paek shows  in fig.13, a semiconductor package comprising: a pad and leads comprising: a base metal (1111)[0040] predominantly including copper  [0044]; a first plated metal layer (1211) in contact with the base metal (1111), the first plated metal layer (1211) predominantly including nickel [0045], wherein the first plated metal layer (1211) has a first plated metal layer thickness of 0.1 to 5 microns [0045]; a second plated metal layer (1311) [0046] in contact with the first plated metal layer, the second plated metal layer predominantly including silver [0046], wherein the second plated metal layer has a second plated metal layer thickness of 0.2 to 5 microns [0046]; and an adhesion promotion coating (1111, 151) in contact with the second plated metal (1311) layer opposite the first plated metal layer, a semiconductor die (211)[0097] mounted on the pad; a wire bond (231) extending between the semiconductor die (211) and a lead of the leads; and a mold compound (241)[0099] covering the semiconductor die and the wire bond.
Paek differs from the claimed invention because he does not explicitly disclose a device wherein the adhesion promotion coating predominantly including silver oxide.
Qin discloses a device wherein the adhesion promotion coating (26) predominantly including silver oxide [0059].
Qin is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Paek. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Qin in the device of Paek because it will enhance adhesive strength between the chip and the metal layer [0059].
As for the thickness of the first plated metal layer of 0.1 to 5 microns, and the thickness of the second plated metal layer of 0.2 to 5 microns, Applicant did not show criticality of the particular optimum range of the thickness. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Regarding claim 2, Paek in view of Qin discloses a semiconductor package wherein the first plated metal layer (1211) includes a nickel alloy [0045].
Regarding claim 3, Paek in view of Qin discloses a semiconductor package wherein the nickel alloy includes one or more of a group consisting of: cobalt; molybdenum; a lanthanide; and tungsten [0045].
Regarding claim 4, Paek in view of Qin discloses a semiconductor package wherein the first plated metal layer (1211) is substantially free of nickel oxide (the metal could be made of solely cobalt, therefore it will be free of nickel oxide).
Regarding claim 5, Paek in view of Qin discloses a semiconductor package wherein the first plated metal layer (1211) thickness is 0.2 to 4 microns, and wherein the second plated metal layer (1311) thickness is 0.5 to 1.5 microns.
As for the thickness of the first plated metal layer of 0.2 to 4 microns, and the thickness of the second plated metal layer of is 0.5 to 1.5 microns, Applicant did not show criticality of the particular optimum range of the thickness. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Regarding claim 7, Paek in view of Qin discloses a semiconductor package wherein the first plated metal layer (1211) covers at least 90 percent of a total surface area of the base metal, wherein the second plated metal layer (1311) covers at least 90 percent of a total surface area of the first plated metal layer (1211), and wherein the adhesion promotion coating (26, see Qin) covers at least 90 percent of a total surface area of the second plated metal layer (22 of Qin).
Qin is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Paek. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Qin in the device of Paek because it will enhance adhesive strength between the chip and the metal layer [0059].
Regarding claim 8, Paek in view of Qin discloses [0049] a device wherein the wire bond (231) is a copper wire bond
Regarding claim 9, Paek in view of Qin discloses [0062] (see Qin) a device wherein the wire bond (31) is a copper wire bond, and wherein the wire bond (31) is an aluminum wire bond.
Regarding claim 10, Paek in view of Qin discloses a semiconductor package wherein the wire bond is a gold wire bond [0062] (see Qin).
Claim(s) 6 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Paek in view of Qin as applied to claims 1-5, 7-10, and further in view of Yu US 2021/0159189.
Regarding claim 6, Paek in view of Qin differs from the claimed invention because he does not explicitly disclose a device wherein the adhesion promotion coating has an adhesion promotion coating thickness of 1.0 to 3.0 nanometers (nm).
Yu discloses [0028] a device wherein the adhesion promotion coating has an adhesion promotion coating thickness of 1.0 to 3.0 nanometers (nm).
Yu is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Paek. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Yu in the device of Paek because it will reduce series resistance and improves transistor performance [0025].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813